DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed July 18, 2022. As directed by the amendment: Claims 12, 15, and 16 have been amended. Claims 4, 5, 7, 10, and 11 were withdrawn. Claim 18 is newly added. Claims 1-18 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 9, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 2007/0038221), herein referred to as Fine, and in view of Mazzocchi et al. (US 7,787,934), herein referred to as Mazzocchi.
Regarding claim 1, Fine discloses a method for implanting an anchor in bone (Abstract and figures 10 and 11), comprising: rotating an inner shaft (38) of an inserter tool (32) relative to an outer shaft (33) of the inserter tool (32) to rotatably drive a threaded expander screw (12) (figures 1 and 2) distally into a threaded inner lumen (20) (¶55) of a sheath (11) coupled to the outer shaft (33) and disposed within a bone hole (figure 11), the expander screw (12) causing the sheath (11) to expand radially outward to engage bone (¶30).
Yet, Fine lacks the inner shaft having a vertical stop surface formed on a distal end thereof that engages a corresponding vertical stop surface formed on a proximal end of the expander screw to limit distal advancement of a distal drive tip of the inner shaft into a drive recess of the expander screw to a predetermined insertion depth such that over-insertion of the distal drive tip into the expander screw is prevented.
However, Mazzocchi teaches a shaft (1508) (figure 15) having a vertical stop surface (1512) formed on a distal end thereof (figure 15) that engages a corresponding vertical stop surface (1504) formed on a proximal end of a screw (1500) (figure 15) to limit distal advancement of a distal drive tip (1506) of the shaft (1508) into a drive recess (114) of the screw (1500) to a predetermined insertion depth (col. 9, ll. 28-55) such that over-insertion of the distal drive tip (1506) into the screw (1500) is prevented (col. 9, ll. 28-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fine’s method having a connection between the inner shaft and the expander screw with the shaft having a vertical stop surface formed on a distal end thereof that engages a corresponding vertical stop surface formed on a proximal end of the screw to limit distal advancement of a distal drive tip of the shaft into a drive recess of the screw to a predetermined insertion depth such that over-insertion of the distal drive tip into the screw is prevented as taught by Mazzocchi, since such a modification would provide an alternative connection mechanism such that it would prevent over insertion of the tip into the expander screw.
Regarding claim 3, the modified Fine’s method has wherein the vertical stop surfaces (1512 and 1504 of Mazzocchi) form a mechanical interlock (col. 9, ll. 28-55 of Mazzocchi) when mated to prevent rotation of the inner shaft (the modified Fine’s inner shaft) relative to the outer shaft (33 of Fine).
Regarding claim 6, the modified Fine’s method has wherein the distal drive tip of the inner shaft (the modified Fine’s inner shaft) disengages from the drive recess (114 of Mazzocchi) in the expander screw (the modified Fine’s expander screw) to limit distal advancement of the expander screw (the modified Fine’s expander screw) into the sheath (11 of Fine) to a predetermined insertion depth such that over-insertion of the expander screw (the modified Fine’s expander screw) into the sheath (11 of Fine) is prevented.
Regarding claim 8, the modified Fine’s method has wherein the drive recess (114 of Mazzocchi) comprises an elongate slot (figure 15 of Mazzocchi) formed in a proximal end of the expander screw (the modified Fine’s expander screw).
Regarding claim 9, the modified Fine’s method has wherein the drive recess is threaded (figure 15 of Mazzocchi) for preventing further rotation of the inner shaft (the modified Fine’s inner shaft) relative to the expander screw (the modified Fine’s expander screw) when the distal drive tip (1506 of Mazzocchi) is fully threaded into the recess (114 of Mazzocchi).
Regarding claim 12, the modified Fine’s method has wherein the inner shaft (the modified Fine’s inner shaft) and the outer shaft (33 of Fine) include complementary abutting surfaces (considered as the inner and outer surfaces of the shafts, see figure 10 of Fine) that are configured to (i.e. capable of) contact one another when the expander screw (the modified Fine’s expander screw) is fully threaded into the sheath (11 of Fine).
Regarding claim 13, the modified Fine’s method has wherein the drive tip (1506 of Mazzocchi) is configured to (i.e. capable of) disengage from the drive recess when the abutting surfaces contact one another. 
Regarding claim 14, the modified Fine’s method has wherein the distal drive tip (1506 of Mazzocchi) of the inner shaft (the modified Fine’s inner shaft) is threadably (figure 15 of Mazzocchi) engaged with the expander screw (the modified Fine’s expander screw) such that the inner shaft (the modified Fine’s inner shaft) is prevented from rotating when the distal drive tip (1506 of Mazzocchi) is fully threaded (figure 15 of Mazzocchi) into the expander screw (the modified Fine’s expander screw). 
Regarding claim 15, the modified Fine’s method has wherein the distal end of the elongate outer shaft (33 of Fine) (figure 10 of Fine) is configured to (i.e. capable of) abut the proximal end of the sheath (11 of Fine) (figure 10 of Fine) to prevent over-insertion of the expander screw (the modified Fine’s expander screw) into the sheath (11 of Fine).
Regarding claim 16, the modified Fine’s method has wherein the complementary abutting surfaces (considered as the inner and outer surfaces of the shafts, see figure 10 of Fine) are each disposed at proximal ends of the inner shaft (the modified Fine’s inner shaft) and the outer shaft (33 of Fine).
Regarding claim 17, the modified Fine’s method has wherein the inner shaft (the modified Fine’s inner shaft) includes a handle (40 of Fine) disposed at a proximal end thereof (figure 10 of Fine) and having a distal-facing surface (figure 10 of Fine), and wherein the distal-facing surface is configured to (i.e. capable of) engage a proximal end of the outer shaft (33 of Fine) and thereby limit insertion of the expander screw (the modified Fine’s expander screw) into the sheath (11 of Fine).
Regarding claim 18, the modified Fine’s method has wherein, once the vertical stop surface (1512 of Mazzocchi) formed on the inner shaft (the modified Fine’s inner shaft) engages the corresponding vertical stop surface (1504 of Mazzocchi) formed on the expander screw (the modified Fine’s expander screw), the inner shaft and the expander screw rotate in unison (figure 10 of Fine) relative to the outer shaft (33 of Fine) such that the expander screw (the modified Fine’s expander screw) is driven into the threaded inner lumen (figure 2 of Fine) of the sheath (11 of Fine).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on July 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,390,936 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 6-9, under 35 U.S.C. 103, of the Remarks are directed to claim 1 and the combination of references (Fine in view of Mazzocchi). Applicant argues on page 8 of the Remarks that “both Fine and Mazzocchi are completely silent to any teaching or suggestion of the use of vertical stop surfaces "to limit distal advancement of a distal drive tip of [an] inner shaft into a drive recess of [an] expander screw to a predetermined insertion depth such that over-insertion of the distal drive tip into the expander screw is prevented." As explained above, in Mazzocchi, the steps 1504 and 1512 are used to assist in transferring force from the driver 1502 to the base 1500 as both are being rotated for screwing the base 1500 into the skull, bone, or other desired material. There is simply no disclosure in Mazzocchi related to the prevention of over-insertion of the threaded distal end 1506 of the driver 1502 into the internally threaded receptacle 114 of the base 1500. Given this lack of disclosure in Mazzocchi, a POSA would not be inspired by the system of Mazzocchi to modify Fine to feature the use of vertical stop surfaces on the screwdriver head 39 and the expansion member 12”. In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case, one of ordinary skill in the art would understand mechanically providing vertical stop surfaces 1504 and 1512 of Mazzocchi would limit distal advancement of one part relative to another part in at least one axial direction. 
Applicant further argues on page 9 of the Remarks that “Further, there is no advantage to the proposed modification. As explained above, Mazzocchi's stop surfaces are provided to transfer force from the driver 1502 to the base 1500 as both are being rotated for screwing the base 1500 into the skull, bone, or other desired material. Id at col. 9, lines 52-55. This function is already provided by the screwdriver head 39 of Fine, which engages the slot 30 to transfer force to the expansion member 12.” However, the Examiner notes that the connection mechanism between the inner shaft and the expander screw was modified. Thus, the connection between the screwdriver head 39 and the slot 30 has been modified to the connection mechanism between elements 1500 having slot 114 and stop surface 1504 and 1502 having head 1506 and stop surface 1512 of Mazzocchi.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775